

115 HRES 1039 IH: Encouraging edge providers, broadband providers, and data brokers to include certain data protections in their policies.
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1039IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONEncouraging edge providers, broadband providers, and data brokers to include certain data
			 protections in their policies.
	
 Whereas numerous data breaches and invasions of privacy have eroded the American public’s confidence in the privacy protections of their data; and
 Whereas this lack of confidence has eroded the perception of data security for United States companies both domestically and internationally: Now, therefore, be it
	
 That the House encourages edge providers, broadband providers, and data brokers to include in their data protection policies—
 (1)requirements that— (A)data processors have a legal basis for processing the data of users;
 (B)opt-in, freely given, specific, informed, and unambiguous consent from users be a primary legal basis for purposes of subparagraph (A);
 (C)data processors design their systems in a way that— (i)minimizes the processing of data to only what is necessary for the specific purpose stated to the individual; and
 (ii)by default, protects personal information from being used for other purposes; (D)entities processing the data of children institute special protections, particularly with reference to the use of the data of children for marketing purposes;
 (E)data processors and controllers ensure compliance with relevant privacy rules; and (F)data processors implement appropriate oversight over third-party data processors; and
 (2)the right of an individual— (A)to revoke consent for data processing at any time;
 (B)not to be subject to automated decisionmaking, including profiling, without human intervention if the decisionmaking has legal or otherwise significant effects on the individual;
 (C)to know which entities have access to the data of the individual and how that data are being used; (D)to correct the data of the individual if it is inaccurate or incomplete; and
 (E)to obtain and reuse the data of the individual for the purposes of the individual across other services.
				